ITEMID: 001-88352
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF PAUNOIU v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Ineta Ziemele;Josep Casadevall;Luis López Guerra
TEXT: 4. The applicant was born in 1961 and lives in Oreovica (Serbia).
5. On 10 July 1995 the applicant was injured in a car accident caused by M.I. She claimed damages in criminal proceedings that were instituted against M.I.
6. In a final decision of 19 November 1998, the Piteşti Court of Appeal (“the Court of Appeal”) made awards in respect of pecuniary and non-pecuniary damage to both the applicant and her husband. It also ordered M.I. to pay a monthly amount to the applicant until her state of dependency ceased. On 7 July and 15 December 2000 the quantum of damages and the level of the monthly instalments to the applicant were brought up to date.
7. On 15 November 2002 an application by the Prosecutor General at the Supreme Court of Justice to have the judgments in the criminal proceedings quashed (recurs în anulare) was granted by the Supreme Court of Justice, which therefore set aside the award for damage in respect of the applicant’s husband.
8. On 21 September 1999 the applicant and her husband brought an action seeking the division of property that was jointly owned by M.I. and his wife. They alleged that the community of property between spouses had hindered the enforcement of the judgment in their favour, which concerned only M.I.
9. On 7 November 2000 the Piteşti Court of First Instance (“the Court of First Instance”) upheld their claims in part, severed the joint tenancy between M.I. and his wife, and allocated their apartment to M.I.
10. On 19 April 2001 the Argeş Regional Court (“the Regional Court”) struck out an appeal by M.I. and his wife because they had failed to pay the prescribed fee.
11. On 4 September 2001 the Court of Appeal by a final decision upheld an appeal by M.I. and his wife and quashed the judgment of the Regional Court, sending the case back for a fresh examination of their appeal. It found that M.I. and his wife had not been informed of the obligation to pay the fee or of the amount due.
12. After a retrial, on 29 April 2002 the Regional Court rejected the appeal of M.I. and her wife as groundless.
13. On 16 February 2004 the Court of Appeal by a final decision allowed a subsequent appeal by M.I.’s wife, on the ground that the courts had not examined her counterclaim, and quashed the judgment of the Regional Court. It retained the case for further consideration. On 22 November 2004 the same court decided that the case was within the competence of the Regional Court.
14. On 15 April 2005 the Regional Court upheld the appeal of M.I.’s wife and varied the judgment of 7 November 2000 as follows: it allowed the applicant’s claims but rejected her husband’s, it severed the joint tenancy between M.I. and his wife, and it allocated their apartment to M.I. to enable the applicant to recover her financial claims. The judgment was enforceable.
15. On 31 October 2005 the Court of Appeal upheld that judgment in a final decision.
16. Between 2001 and 2005 the applicant requested seven different bailiffs to enforce the judgment in her favour. The bailiffs took various steps, including requesting expert reports and putting M.I.’s apartment on sale by public auction.
17. On 12 June 2001 the Court of First Instance requested the Inspectorate of Police in Argeş to assign a police officer to accompany the bailiff to M.I.’s apartment. On 20 December 2002 it ordered M.I. to pay the judgment debt to the applicant, and stipulated that his apartment would be put on sale if he did not.
18. On 19 December 2005 the bailiff recorded that the applicant had received part of the amount due and had requested continued execution for the remainder.
19. On 29 December 2005 M.I. sold the apartment. The applicant and her husband lodged a civil action seeking a declaration that the sale contract was null and void on the ground that M.I. had attempted to become insolvent. On 19 October 2007 the Regional Court by a final decision dismissed the action as groundless.
20. On 10 November 2006 the applicant, through the bailiff, requested the court to validate a seizure of property. On 19 January 2007 the Court of First Instance rejected the application as being statute-barred.
VIOLATED_ARTICLES: 6
